Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I directed to Claims 1-3 and 10-11 in the reply filed on 7/28/2022 is acknowledged. Claims 12-20 are now withdrawn from further examination.
Drawings
The drawings are objected to because in figure 2, the lip illustrated as reference numeral 56 appears to be incorrectly illustrated in the figure. See below annotated figure 2 which appears to be the correct illustration of the lip.
 

    PNG
    media_image1.png
    567
    593
    media_image1.png
    Greyscale

Claim Objections
Claim 2 is objected to because of the following informalities:  In Line 1, the recitation of, “inside” should recite, “an inside”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borden et al. (US 2,962,206) hereinafter referred to as Borden.

    PNG
    media_image2.png
    603
    781
    media_image2.png
    Greyscale

Regarding Claim 1, Borden discloses a pump comprising:
a shaft (44, figure 1A also reproduced/annotated above) rotatable about a central axis (central axis through shaft 44, see figure 1A);
an inducer (see annotated figure 1A) mounted on the shaft (see figure 1A), the inducer having an inducer blade (72 or 73, figure 1A) and an inducer shroud (58, figure 1A) attached at an outer end of the inducer blade (see figure 1A);
an impeller (12, figure 1A) mounted on the shaft downstream of the inducer (see figure 1A), the impeller having an impeller blade (45, figure 1A) and an impeller shroud (48, figure 1A) attached at an outer end of the impeller blade (see figure 1A);
an axially-elongated annular seal element (see annotated figure 1A) disposed at an axial end of the inducer shroud (see figure 1A) providing sealing between the inducer shroud and the impeller shroud (intended use recitation; see figure 1A configuration), and the axially-elongated annular seal element is in a flexed state such that a resiliency of the axially-elongated annular seal element provides a radial clamping force on the impeller shroud (functional language recitation; see force fit connection of blade shroud 48 at 55 i.e. clamped connection, Col 5 Lines 18-22 and figure 1A).
Regarding Claim 2, Borden discloses that the inducer shroud has an inside diameter surface (see annotated figure 1A) that defines a passage (see annotated figure 1A) through the inducer shroud, and the axially-elongated annular seal element is radially offset from the inside diameter surface (see figure 1A).
Regarding Claim 3, Borden discloses that the axially-elongated annular seal element defines an axial length (see L, annotated figure 1A) and a radial thickness (see radial thickness of annotated seal element, annotated figure 1A), and an aspect ratio of the axial length to the radial thickness is from 3 to 10 (reasonably disclosed from figure 1A).
Regarding Claim 4, Borden discloses that the axially-elongated annular seal element projects axially from an enlarged base section (see annotated figure 1A) on the inducer shroud to a free tip (see annotated figure 1A).
Regarding Claim 5, Borden discloses that a distal portion (see annotated figure 1A) of the axially-elongated annular seal element, including the free tip, is radially overlapping with the impeller shroud (distal portion covers i.e. overlaps a portion of 48 in the radial direction, see annotated figure 1A) and a proximal portion (see annotated figure 1A) of the axially-elongated annular seal element is non-overlapping with the impeller shroud (proximal portion does not cover i.e. overlap 48 in the axial direction, see annotated figure 1A).
Regarding Claim 6, Borden discloses an axial length of the distal portion that is overlapping with the impeller shroud is 25% or less of a total axial length of the axially-elongated annular seal element from the enlarged base to the free tip (reasonably disclosed from annotated figure 1A).
Regarding Claim 8, Borden discloses that the axially-elongated annular seal element is formed of steel, titanium-based alloy, nickel-based alloy, aluminum, or composite (annotated seal element is part of the inducer shroud which is a cast structure that may be made of aluminum, see Col 5 Lines 51-53, Col 7 Lines 1-2, and annotated figure 1A).
Regarding Claim 9, Borden discloses that the axially-elongated annular seal element is integral with the inducer shroud (see annotated figure 1A).
Regarding Claim 10, Borden discloses that the inducer shroud includes a lip (see annotated figure 1A) radially inwards of the axially-elongated annular seal element (see annotated figure 1A), the axially-elongated annular seal element and the lip defining an axially-extending slot in a radial space there between (see slot between seal element and lip, annotated figure 1A).
Regarding Claim 11, Borden discloses that the lip is spaced from an axial edge (see annotated figure 1A) of the impeller shroud (see annotated figure 1A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2,984,189 relates to a pump including an inducer and impeller shroud (see figure 1).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Primary Examiner, Art Unit 3745